Allowability Notice
This communication is responsive to Phone Interview on 5/18/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 1-16 and 18-20 are allowed.
Claims 1, 14 and 20 were amended.
Claim 17 was canceled.

Applicant’s Terminal Disclaimer filed on 5/18/2021 was considered and approved. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Rob Gingher on May 18, 2021 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
1.         (Currently amended) A system, comprising:
            a memory that stores instructions; and

                        receiving a plurality of requests for content from a plurality of user devices;
synchronizing, in response to the plurality of requests and when a threshold number of requests of the plurality of requests for the content are received, fulfillment timeframes for delivering the content to the plurality of user devices; 
determining an availability of a wireless network for linking the plurality of user devices before delivering the content from a storage device to the plurality of user devices;
delivering the content to the plurality of user devices using a cellular network, a fiber network, another network, or a combination thereof responsive to a determination that the wireless network is unavailable; and
confirming the fulfillment timeframes based on a proposal for agreeing to the fulfillment timeframes provided in a text message received from a first user device of the plurality of user devices, wherein an option for making the proposal for agreeing to the fulfillment timeframes is provided on a profile of a user using the first user device. 

2.	(Original) The system of claim 1, wherein the operations further comprise determining when the threshold number of requests of the plurality of requests for the content have been received.

3.	(Original) The system of claim 1, wherein the operations further comprise synchronizing the fulfillment timeframes based on a preset time interval.

4.	(Previously presented) The system of claim 1, wherein the operations further comprise delivering the content to the first user device via the wireless network.

5.	(Original) The system of claim 1, wherein the operations further comprise determining an availability of a satellite network to the plurality of user devices prior to delivering the content to the first user device.

6.	(Original) The system of claim 1, wherein the operations further comprise delivering the content to a storage device.

7.	(Original) The system of claim 6, wherein the operations further comprise facilitating delivering of the content from the storage device to the plurality of user devices.

8.	(Original) The system of claim 1, wherein the operations further comprise facilitating presentation of the content.

9.	(Original) The system of claim 1, wherein the operations further comprise providing a menu of content delivery options for delivering the content.

10.	(Original) The system of claim 9, wherein the operations further comprise receiving a selection of a content delivery option of the content delivery options from the first user device.

11.	(Original) The system of claim 1, wherein the operations further comprise facilitating transfer of the content from the first user device to a second user device.

12.	(Original) The system of claim 1, wherein the operations further comprise employing storage-based buffering to assist during a low-bandwidth delivery mode.

13.	(Original) The system of claim 1, wherein the operations further comprise delivering the content via a cellular network if delivering the content does not use up a threshold amount of bandwidth.

14.	(Currently amended) A method, comprising:
receiving a plurality of requests for content from a plurality of user devices;
synchronizing, by utilizing instructions from a memory that are executed by a processor and in response to the plurality of requests and when a threshold number of requests of the plurality of requests for the content are received, fulfillment timeframes for delivering the content to the plurality of user devices; 
determining an availability of a wireless network for linking the plurality of user devices before delivering the content from a storage device to the plurality of user devices; 
delivering the content to the plurality of user devices using a cellular network, a fiber network, another network, or a combination thereof responsive to a determination that the wireless network is unavailable;
and
confirming the fulfillment timeframes based on a proposal for agreeing to the fulfillment timeframes provided in a text message received from a first user device of the plurality of user devices, wherein an option for making the proposal for agreeing to the fulfillment timeframes is provided on a profile of a user using the first user device. 

15.	(Original) The method of claim 14, further comprising enabling the first user device to serve as a media collection proxy for another user device of the plurality of user devices.

16.	(Original) The method of claim 14, further comprising continuing to receive the plurality of requests until the threshold number of requests are received.

17.	(Canceled) 


18.	(Previously presented) The method of claim 14, further comprising delivering the content via the wireless network to  the plurality of user devices if the wireless network is available.

19.	(Original) The method of claim 14, further comprising preloading the content onto a storage device at an off-peak time.

20.	(Previously presented) A non-transitory, computer-readable device comprising instructions, which when executed by a processor, cause the processor to perform operations comprising:
receiving a plurality of requests for content from a plurality of user devices; 
synchronizing, in response to the plurality of requests and when a threshold number of requests of the plurality of requests for the content are received, fulfillment 
determining an availability of a wireless network for linking the plurality of user devices before delivering the content from the storage device to the plurality of user devices; 
delivering the content to the plurality of user devices using a cellular network, a fiber network, another network, or a combination thereof responsive to a determination that the wireless network is unavailable; and
confirming the fulfillment timeframes based on a proposal for agreeing to the fulfillment timeframes provided in a text message received from a first user device of the plurality of user devices, wherein an option for making the proposal for agreeing to the fulfillment timeframes is provided on a profile of a user using the first user device.

Reasons for Allowance
4.	Claims 1-16 and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 09/12/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claims 1, 14 or 20 as a whole including “…delivering the content to the plurality of user devices using a cellular network, a fiber network, another network, or a combination thereof responsive to a determination that the wireless network is unavailable; and confirming the fulfillment timeframes based on a proposal for agreeing to the fulfillment timeframes provided in a text message received from a 
The closest prior art is Garg US 2012/0151042, Mao 2015/0288733 and Tardelli US 2013/0138745. However, prior art still fails to teach claims 1, 14 or 20 as a whole including “…delivering the content to the plurality of user devices using a cellular network, a fiber network, another network, or a combination thereof responsive to a determination that the wireless network is unavailable; and confirming the fulfillment timeframes based on a proposal for agreeing to the fulfillment timeframes provided in a text message received from a first user device of the plurality of user devices, wherein an option for making the proposal for agreeing to the fulfillment timeframes is provided on a profile of a user using the first user device. …” of Claim 1. Note that Claims 14 and 20 are substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
Additionally, Applicant’s arguments filed 2/18/2021 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455